Citation Nr: 0836105	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO. 94-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for pancreatitis.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1973 to May 1978 and from November 1980 
to September 1982. He also had subsequent service in the Army 
Reserve.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2001 and August 2003. Each time, it 
was remanded for further development. Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the denials of 
entitlement to service connection for hepatitis, 
pancreatitis, and PTSD. Thereafter, the case was returned to 
the Board for further appellate action.

Just prior to returning the case to the Board, the AMC asked 
the veteran to clarify the identity of his representative. 
Despite multiple attempts, he did not identify a single 
individual or organization to represent him. Accordingly, he 
is not represented in this appeal.


FINDINGS OF FACT

1. Hepatitis B and hepatitis C were first manifested several 
years after service and the preponderance of the evidence 
shows that neither is related to service.

2. Pancreatitis was first manifested several years after 
service and is unrelated thereto.

3. A diagnosis of PTSD has not been established based on an 
independently verified in-service stressor.





CONCLUSIONS OF LAW

1. Neither hepatitis B nor hepatitis C is the result of 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 101(22), 1110, 1131, 5103, 5103A (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.6(a) and (c), 3.159, 3.303 
(2008).

2. Pancreatitis is not the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 101(22), 
1110, 1131, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.6(a) and (c), 3.159, 3.303 (2008).

3. The claimed PTSD is not the result of a verified stressor 
in service. 38 U.S.C.A. §§ 101(22), 1110, 1131, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.6(a) and (c), 
3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for hepatitis, 
pancreatitis, and PTSD. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. After reviewing the record, the Board finds that VA 
has met that duty.

In February 1992, the RO received the veteran's claim, and 
there is no issue as to providing an appropriate application 
form or completeness of the application. During the pendency 
of the appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA). Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2007)). 

In February 2002, April 2004, and July 2006, pursuant to the 
VCAA, VA notified the veteran of the information and evidence 
necessary to substantiate and complete a claim, including the 
evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA then fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations. The veteran may 
not have received full notice prior to the initial decision. 
However, after notice was provided to him, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims. He was provided the opportunity to present 
pertinent evidence and testimony.  The claims were most 
recently readjudicated in a March 2008 supplemental statement 
of the case.  Thereafter, the appellant reported that he had 
no further information or evidence to submit in support of 
his claim.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The Applicable Law and Regulations

The veteran seeks entitlement to service connection for 
hepatitis, pancreatitis and PTSD. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. Active military service includes 
active duty and any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(a), (c) (2008). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service, not a result of the veteran's own 
willful misconduct. See Cuevas v. Principi, 3 Vet. App. 542 
(1992). Willful misconduct may include the abuse of alcohol 
or drugs. 38 U.S.C.A. § 105 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.301 (2008). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Analysis

Hepatitis

The veteran contends that he contracted hepatitis B and 
hepatitis C in service, as the result of eating with unclean 
utensils while stationed in Thailand. Therefore, he maintains 
that service connection is warranted. 

The veteran's contentions notwithstanding, the preponderance 
of the evidence discloses that the veteran's hepatitis B and 
hepatitis C were first manifested several years after service 
and that they are unrelated thereto. Accordingly, service 
connection is not warranted for either disorder.

Hepatitis B was first manifested during active duty for 
training in May 1987. 

Hepatitis C was first manifested in May 1998, during 
treatment for substance abuse. 

In April 2001, an Infectious Diseases Specialist at a VA 
medical center, where the veteran had not been treated or 
examined previously, found that he did not have active 
hepatitis B.  The VA specialist reviewed the veteran's May 
1987 laboratory tests and found that the veteran had built up 
an immunity to hepatitis B.  Therefore, he concluded that 
such disease had been manifested prior to May 1987.  The VA 
specialist also noted an elevated serum glutamic pyruvic 
transaminase reading which he stated could have been due to 
chronic hepatitis C or to alcohol.  In this regard, he noted 
that the veteran had multiple risk factors for hepatitis C, 
such as cocaine abuse, multiple sexual partners, and 
intravenous drug use, which were unrelated to service.  
Therefore, he concluded that it was unlikely that the 
veteran's active duty had any bearing on his development of 
chronic hepatitis C.  

Significantly, however, following a VA gastroenterologic 
examination in March 2003, the April 2001 VA examiner opined 
in a November 2004 addendum, that "considering ... (the 
veteran's history)" it was at least as likely as not that 
the veteran's hepatitis C was due to engaging in activities 
involving multiple risk factors in service.  After reviewing 
the record, however, the Board finds that the preponderance 
of the competent evidence of record is against that 
conclusion.

In this regard, during the March 2003 VA examination, the 
veteran admitted to a history of drug and alcohol abuse.  
Although such an admission suggested the possibility of 
willful misconduct, there was no documentation of intravenous 
drug and cocaine abuse in service.  Hence, the credibility of 
the appellant's report of in-service drug abuse is suspect.  
Indeed, multiple examinations performed between 1975 and 1987 
were negative for any complaints or clinical findings of 
residual disability due to "in-service drug abuse" 
including hepatitis.  Further, it must be noted that although 
the physician may have examined the claimant, there is no 
indication that he formed his opinion on a basis separate 
from the appellant's recitation of his medical and service 
background.  As an opinion based on an inaccurate factual 
premise has no probative value, Reonal v. Brown, 5 Vet.App. 
458, 460-61 (1993).  Finally,  even assuming that the 
veteran's history is credible, such a history would compel 
the denial of the claim on grounds that any in-service drug 
use was willful misconduct. 

Since 1987, numerous reports of hospitalization, and 
outpatient treatment show that the veteran has been treated 
for hepatitis B and hepatitis C, generally associated with 
his ongoing postservice use of alcohol and drugs.  At no time 
prior to seeking monetary VA benefits did the appellant claim 
in-service drug abuse.  Moreover, a review of these treatment 
records show that no health care providers has attributed the 
veteran's hepatitis B or hepatitis C to any event in service, 
and certainly not due to the claimed in-service use of 
unclean eating utensils. Indeed, the only other suggestion of 
a relationship between service and the veteran's hepatitis B 
and/or hepatitis C comes from the veteran. As a layman, 
however, he is only qualified to report on matters which are 
capable of lay observation. He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection. 

Because the preponderance of the most probative and credible 
evidence shows that the veteran's hepatitis B and hepatitis C 
were first manifested years after service, and because the 
preponderance of the evidence is against finding a nexus to 
service, entitlement to service connection for hepatitis B 
and hepatitis C is denied.

Pancreatitis

The veteran contends that pancreatitis was also manifested in 
service and that service connection is, therefore, warranted. 
However, a review of the record shows that the veteran's 
pancreatitis was first manifested in February 1989, several 
years after his discharge from service. There is no competent 
evidence of nexus to service and, therefore, service 
connection is not warranted.

The veteran's service medical records are negative for any 
complaints or clinical findings of pancreatitis. Such a 
disorder was not manifested until February 1989, when the 
veteran was admitted to Shore Memorial Hospital for 
complaints of epigastric pain. Following a workup, including 
a consultation with the gastroenterology service, the 
relevant diagnosis was acute pancreatitis. Although more 
recent evidence, such as the report of the March 2003 VA 
examination and the November 2004 addendum, suggests that the 
veteran now has chronic pancreatitis, there is no competent 
evidence of record that this disability is in any way related 
to service. As above, the only evidence of a nexus comes from 
the veteran. It must be emphasized, however, that he is not 
qualified to render such an opinion. Espiritu. Absent the 
requisite nexus to service, the service connection for 
pancreatitis is denied.

PTSD

Finally, the veteran seeks entitlement to service connection 
for PTSD. He contends that the associated stressors in 
service include racial discrimination, a lack of respect from 
others, witnessing a drug overdose by another soldier, and 
being the victim of an armed assault. He states that he has 
had intrusive thoughts of those disorders since that time and 
that service connection for PTSD is, therefore, warranted.

After reviewing the record, however, the Board finds the 
evidence insufficient to establish a diagnosis of PTSD. 
Accordingly, service connection is denied.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders published by the American Psychiatric Association, 
4th edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred. 38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor. 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f)(1). Where a current 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed. Cohen v. Brown, 10 Vet. App. 
128, 144 (1997). Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is required. 
38 C.F.R. § 3.304(f).

In this case, the evidence shows that PTSD was first 
clinically reported during several periods of VA 
hospitalization in the early 1990's. However, subsequent 
periods of hospitalization during the 1990's showed PTSD by 
history only; and VA examinations in February 1995 and 
September 1998 failed to confirm the diagnosis. More recent 
evidence, such as a March 2003 VA outpatient treatment 
record, remains negative for a confirmed diagnosis of PTSD. 
Rather, it shows that the veteran's primary psychiatric 
diagnoses are alcohol dependence and a personality disorder 
with situational depression. Still, assuming that the 
appellant has post traumatic stress disorder, VA attempted to 
verify the veteran's claimed stressors with the U.S. Army & 
Joint Services Records Research Center (JSRRC) in February 
2006.  Those efforts, however, were not successful in 
verifying any in-service stressor.

Absent an established diagnosis of post traumatic stress 
disorder due to a verifiable stressor, the veteran cannot 
meet the criteria for service connection.  38 C.F.R. 
§ 3.304(f).  Accordingly, this appeal must also be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for hepatitis, 
pancreatitis, and post traumatic stress disorder is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


